Beasley, Judge,
concurring specially.
I concur, but it should be pointed out that the opinion in effect *848requires the trial court which excludes consideration of the foreign decree to make an explicit ruling that the foreign court “does not now have jurisdiction ... or has declined to assume jurisdiction,” in the words of OCGA § 19-9-54 (a) (1). This is a “jurisdictional threshold.” Gordon v. Gordon, 185 Ga. App. 100, 102 (363 SE2d 353) (1987); Osgood v. Dent, 167 Ga. App. 406, 408 (1) (306 SE2d 698) (1983). The Georgia court could not issue a new custody decree unless one of these two alternatives existed. If one did exist so that a court of this State could fashion new custody terms, the law does not mandate a consideration of the foreign decree. This is not an instance of simultaneous proceedings, which is governed by OCGA § 19-9-46.
Decided March 13, 1990.
Dodson & Emerson, David T. Emerson, for appellant.
Custer, Hill & Clark, Lawrence B. Custer, Douglas A. Hill, for appellee.
Since the record does not clearly show why the trial court refused to admit into evidence the foreign decree, I agree that remand is imperative.